Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 1 of 12 PageID #: 117084




                        Exhibit B
       Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 2 of 12 PageID #: 117085

                                                                       Biomaterials 73 (2015) 131e141



                                                             Contents lists available at ScienceDirect


                                                                         Biomaterials
                                          journal homepage: www.elsevier.com/locate/biomaterials




In vivo oxidative degradation of polypropylene pelvic mesh
Adam Imel a, Thomas Malmgren a, Mark Dadmun a, Samuel Gido b, **, Jimmy Mays a, *
a
    Department of Chemistry, University of Tennessee, Knoxville, TN 37996, USA
b
    Department of Polymer Science and Engineering, University of Massachusetts, Amherst, MA 01003, USA




a r t i c l e i n f o                                  a b s t r a c t

Article history:                                       Commercial polypropylene pelvic mesh products were characterized in terms of their chemical com-
Received 3 May 2015                                    positions and molecular weight characteristics before and after implantation. These isotactic poly-
Received in revised form                               propylene mesh materials showed clear signs of oxidation by both Fourier-transform infrared
3 September 2015
                                                       spectroscopy and scanning electron microscopy with energy dispersive X-ray spectroscopy (SEM/EDS).
Accepted 9 September 2015
Available online 11 September 2015
                                                       The oxidation was accompanied by a decrease in both weight-average and z-average molecular weights
                                                       and narrowing of the polydispersity index relative to that of the non-implanted material. SEM revealed
                                                       the formation of transverse cracking of the ﬁbers which generally, but with some exceptions, increased
Keywords:
Polypropylene
                                                       with implantation time. Collectively these results, as well as the loss of ﬂexibility and embrittlement of
Oxidation                                              polypropylene upon implantation as reported by other workers, may only be explained by in vivo
Degradation                                            oxidative degradation of polypropylene.
SEM (scanning electron microscopy)                                                                                       © 2015 Elsevier Ltd. All rights reserved.
Molecular weight




1. Introduction                                                                          or other chemicals present in the ﬂuids might be responsible for the
                                                                                         accelerated oxidative degradation [5]. It is now well-known that
    Polypropylene has been used as a mesh for hernia repair since                        strong oxidizing agents such as hypochlorous acid and hydrogen
1958 [1], as well as in a wide variety of other biomaterials appli-                      peroxide are generated as byproducts of the inﬂammatory
cations [2]. Because polypropylene is a hydrophobic polymer with                         response of the body to an implant, and these agents can degrade
no readily hydrolyzable bonds, surgeons have traditionally viewed                        and embrittle polypropylene, with a loss of ﬂexibility due to
it as an inert material in vivo [3]. However, as a member of the                         oxidation selectively removing the less dense amorphous regions of
alkane family, with tertiary hydrogens on every other carbon in the                      the material [6]. These agents are believed to be responsible for the
backbone, polypropylene is susceptible to oxidative degradation                          much faster than expected degradation of polypropylene in vivo.
[4]. In 1976, Liebert et al. studied in vivo degradation of poly-                        Polyethylene in orthopedic applications is also known to undergo
propylene sutures in hamsters and using Fourier Transform                                degradation by an oxidative mechanism [7].
infrared spectroscopy (FTIR), gel permeation chromatography                                  Recently several groups have reported in vivo degradation of
(GPC), and mechanical properties measurements, saw clear evi-                            polypropylene hernia meshes [8e10] and pelvic meshes [11]. Based
dence for oxidative degradation for polypropylene containing only                        on experiments in which degraded explanted polypropylene PP
a trace of antioxidant [5]. When higher loadings of a hindered                           ﬁbers in hernia meshes from various manufacturers were extracted
phenolic antioxidant and a sulfur containing synergist were used,                        with hexane, Bracco et al. [8] postulated that the primary cause of
oxidation was suppressed on the time frame of the experiments (up                        the cracked and degraded morphology of the ﬁbers was their ab-
to 100 days) [5]. Importantly, degradation of the polypropylene                          sorption of small organic molecules of biological origin including
with trace antioxidant occurred at a much faster rate than one                           cholesterol, squalene, and esteriﬁed fatty acids. Referring to SEM
would expect for thermo-oxidative degradation under physiolog-                           images that showed obvious transverse cracking, they concluded
ical conditions. Leibert et al. speculated that trace metals, enzymes                    that “In all the PP excised mesh fragments listed in Table 1 (Fig. 2
                                                                                         and Fig. 3), independently of the manufacturer or the implanta-
                                                                                         tion time, the ﬁlaments appear badly damaged.”
                                                                                             All ﬁgures are plotted as percent transmission (%T) as a function
  * Corresponding author.
                                                                                         of wavenumbers (400 to 800 cm1). Costello et al. [9,10] studied
 ** Corresponding author.
     E-mail addresses: gido@mail.pse.umass.edu (S. Gido), jimmymays@utk.edu
                                                                                         explanted polypropylene hernia meshes (from C. R. Bard and
(J. Mays).                                                                               Ethicon) by a variety of techniques and concluded that cracks and

http://dx.doi.org/10.1016/j.biomaterials.2015.09.015
0142-9612/© 2015 Elsevier Ltd. All rights reserved.
       Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 3 of 12 PageID #: 117086

132                                                            A. Imel et al. / Biomaterials 73 (2015) 131e141


                                                                                         material. They observed the explanted polypropylene ﬁbers using
Table 1                                                                                  scanning electron microscopy (SEM) and noted that micrographs of
Average molecular weights and polydispersity indices for polypropylene meshes.a          79% of all explanted specimens exhibited cracks in the transverse or
 PP mesh                 Mz  105              Mw  105                Mw/Mn           longitudinal direction. Clave et al. [11] studied explanted poly-
                                                                                         propylene pelvic meshes, observed degradation and cracking of the
 Advantage               10.2                   3.87                     3.90
 Lynx                    10.1                   3.72                     4.28            ﬁbers, and concluded that polypropylene as a reinforcement in
 Obtryx                  10.0                   3.85                     4.06            pelvic surgery is not inert. Their work was with 71 different
 Pinnacle                11.3                   3.98                     5.58            explanted PP meshes of various types from various manufacturers.
 Prefyx                  11.1                   3.91                     4.32
                                                                                         These included low density monoﬁlament, high density mono-
 Solyx                   10.9                   3.98                     4.42
 Uphold                   9.53                  3.77                     3.96
                                                                                         ﬁlament, multiﬁlament, non-knitted non-woven, and composite PP
  a
                                                                                         meshes. All these different types showed cracking by SEM after
    Averages from triplicate runs using triple detection (DRI, light scattering,
                                                                                         implantation. However, their FTIR results neither conﬁrmed nor
viscometer).
                                                                                         excluded oxidation of polypropylene as the cause of the
                                                                                         degradation.
other surface degradations such as peeling of the ﬁbers were                                 Lefranc et al. [12] concluded that PP ﬁber meshes degrade when
indicative of the oxidation of the polypropylene. They also                              implanted for pelvic wall support, and cited transverse cracking as
remarked “Polypropylene is highly susceptible to the oxidative ef-                       observed by SEM on explants as a characteristic identiﬁer of this
fects of the metabolites produced by phagocytic cells during the                         degradation. Lefranc [Ref. 12, Fig. 25.9] published a dramatic image
inﬂammatory response” and “… polypropylene is susceptible to                             of this cracking in explanted PP ﬁbers, which he attributes to Clave,
oxidation, resulting from exposure to strong oxidants such as                            but which was not published in Clave's study [11].
hydrogen peroxide and hypochlorous acid. These byproducts of the                             Thus, while it is now becoming clear that polypropylene hernia
inﬂammatory response may degrade and embrittle the material,                             and pelvic meshes, from a variety of manufacturers and of various
causing it to become rigid.” Degradation causes surface cracking,                        types, are not inert in vivo, there still appears to be some uncer-
mesh contraction, loss of mass, embrittlement, decreased melting                         tainty in the clinical community regarding the mechanism of
temperature, foreign body reactions and reduced compliance of the                        degradation. The purpose of this study is to characterize explanted




Fig. 1. A) SEM image of Pinnacle Control 2. B) SEM image of Obtryx exemplar control. C) SEM image of Obtryx exemplar control showing abraded region. D) Locations for EDS
Spectra. E) EDS Spectrum from region 1 in Fig. 1D. F) EDS Spectrum from region 2 in Fig. 1D.
    Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 4 of 12 PageID #: 117087

                                                                    A. Imel et al. / Biomaterials 73 (2015) 131e141                                                                133




Fig. 2. A) FTIR of Pinnacle control. B) FTIR of Obtryx control. C) FTIR spectrum of XP-8 explant. D) FTIR spectrum of XP-3 explant. E) FTIR spectrum of XP-10 explant. F) FTIR spectrum
of XP-7 explant.



polypropylene pelvis meshes and compare their structure and                                   2. Materials and methods
properties with those of equivalent non-implanted materials. A
combination of FTIR, GPC, SEM with energy dispersive X-ray                                    2.1. Materials
spectroscopy (EDS), transmission electron microscopy (TEM), and
thermogravimetric analysis (TGA) is used for this purpose.                                        Testing was performed to examine properties of explanted




               Fig. 3. A) TGA overlay of all polypropylene samples. B) Thermal comparison on the effect of antioxidant on the stability of Pinnacle polypropylene.
      Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 5 of 12 PageID #: 117088

134                                                  A. Imel et al. / Biomaterials 73 (2015) 131e141


Boston Scientiﬁc Corporation Pinnacle and Obtryx pelvic repair                 analysis was done using Polymer Labs Cirrus software. The GPC-220
meshes. Explanted samples of polypropylene mesh removed from                   contained three PLGel Mixed B-LS 10 mm columns þ a 10 mm guard
11 patients were received from Steelgate Inc. The samples were                 column with TCB as the solvent at a ﬂow rate of 1 ml/min at 145  C.
preserved in glass jars of formalin. Only 4 of the specimens con-              The TCB contained 0.01% BHT (butylated hydroxytoluene) as a
tained sufﬁcient amounts of polypropylene mesh to allow for GPC                stabilizer.
and FTIR testing. However, SEM and EDS was performed on all 11
samples.                                                                       2.1.3. Thermogravimetric Analysis (TGA)
   The properties of non-implanted samples of the Pinnacle and                     TGA was performed using a Discovery Series TGA from TA In-
Obtryx products were compared to explanted samples of the same                 struments. The runs involved a 10  C per minute ramp from room
products to determine how polymer molecular weight, polymer                    temperature up to 600  C under air (ﬂow rate 25 ml/min). Sample
chemical structure, polymer elemental composition, and the                     masses used were typically about 3 mg. To observe the effect of
physical appearance of the ﬁbers changed during implantation. Five             anti-oxidant on thermo-oxidative stability, anti-oxidant was
other Boston Scientiﬁc pelvic meshes were also characterized via               removed from a sample of Pinnacle mesh so that its thermal sta-
FTIR and GPC: Advantage Fit Transvaginal Mid-Urethral Sling Sys-               bility could be compared with that of Pinnacle with anti-oxidant
tem, Lynx Suprapubic Mid-Urethral Sling System, Prefyx PPS Pre-                present. The protocol for removing the antioxidant was as fol-
Pubic System, Solyx SIS System, and Uphold Vaginal Support                     lows: The Pinnacle mesh was weighed out using the laboratory
System. Four commercial polypropylene resins, Exxon Achieve                    balance (about 0.2 g). It was placed in a vial with 12 ml of TCB as
6936G1, Exxon PP3155, Metocene 500 MFR, and Metocene MF6504,                   solvent. The solution was heated to 160  C for 1 h (no agitation),
used to make polypropylene ﬁbers and non-woven fabrics were                    then agitated for 30 min still at 160 C and with no agitation kept at
obtained from Dr. Gajanan Bhat in the Textiles and Nonwovens                   160  C for another hour. The hot PP solution was slowly poured into
Development Center (TANDEC) at the University of Tennessee.                    room temperature ethanol, which is a solvent for the anti-oxidant
                                                                               but a non-solvent for polypropylene. The precipitate was ﬁltered
2.1.1. Fourier Transform Infrared Spectroscopy (FTIR)                          using a Buchner funnel under vacuum with a 0.2 micron pore size
    FTIR spectra were obtained on PP meshes using a Thermo-                    PTFE ﬁlter. The ﬁltered precipitate was re-dissolved in 10 ml of TCB
Scientiﬁc Nicolet iS10 instrument. The PP meshes were folded                   at 160  C for 1 h and then agitated for 30 min still at 160  C. The
(using gloves) and placed directly on top of the IR beam for scan-             newly dissolved solution was treated as before to recover the PP.
ning. Pellets of commercial resins were placed directly on the beam
for scanning. Background was measured and subtracted.                          2.1.4. Scanning Electron Microscopy (SEM) testing
    Four explanted specimens, all Pinnacles, were cleaned of re-                   SEM was used to take highly magniﬁed images of pelvic repair
sidual biological material by soaking 24 h at room temperature in a            meshes. The sample preparation for the exemplar control samples
sodium hypochlorite solution (7.85% available chlorine), followed              consisted of removing the Pinnacle and Obtryx devices from their
by rinsing extensively with water and drying in a vacuum oven at               original packaging and cutting an approximately 1 cm2 patch of
room temperature. It should be noted that ISO 12891, which de-                 mesh with ﬁne laboratory shears and mounting this patch onto an
scribes recommended protocols for retrieval analysis of surgical               approximately 1 cm diameter SEM sample holder, which is a ﬂat
implants including removal of biological tissue, does not list a               disk of aluminum. The samples were adhered to the aluminum
protocol for cleaning polypropylene, but it does recommend so-                 holders with a double sided, electrically conductive tape made
dium hypochlorite for cleaning the closely related polyoleﬁn, ultra-           speciﬁcally for that purpose. The explanted samples were con-
high molecular weight polyethylene.                                            tained in jars of formalin solution. Previous published work has
                                                                               shown that preservation of explanted samples in formalin solution
2.1.2. Molecular Weight Comparisons/Gel Permeation                             did not alter the structure and chemistry of the mesh ﬁbers [8].
Chromatography (GPC)                                                           Explanted samples were rinsed in ultrapure (deionized) water and
    The high temperature GPC protocol used in our work closely                 then allowed to air dry. After drying, the explanted samples were
follows that described in ASTM D6474-12, Standard Test Method for              mounted on aluminum SEM sample holders with double sided,
Determining Molecular Weight Distribution and Molecular Weight                 conductive tape.
Averages of Polyoleﬁns by High Temperature GPC. Solutions of the                   Traditional SEM testing would require these samples to be
polypropylene meshes for GPC analysis were prepared by weighing                coated with a very thin layer of gold, platinum or carbon to increase
out about 20 mg of the sample and adding sufﬁcient 1,2,4-                      their electrical conductivity. This was not necessary and was not
trichlorobenzene (TCB) to give a concentration of about 1.5 mg/                done in our testing because we employed the FEI Magellan 400, a
ml. Solutions of the explanted polypropylene meshes were pre-                  state of the art SEM instrument in the W. M. Keck Electron Micro-
pared by weighing out 5e19 mg of the sample (depending upon                    scopy Center at the University of Massachusetts Amherst. SEM
how much was available) and adding 8e13 ml of 1,2,4-tri-                       images were taken in secondary electron imaging mode using an
chlorobenzene (TCB) to give a concentration ranging from 0.55 to               Everhart-Thornley detector. Images were taken at 1 kV accelerating
1.55 mg/ml. Each sample was heated for approximately 4 h at                    voltage and a beam current of 3.1 pA.
160  C using a PL-SP 260 High Temperature Sample Preparation                      In the preparation for SEM testing sample XP-11 and only XP-11
instrument. After 1 h of heating, the samples were shaken for                  was treated with sodium hypochlorite solution for the removal of
30 min. After the 4 h of heating, the samples were transferred to              biological tissue using the published procedure of Bracco [8], i.e.
autosampler vials using a pipettor equipped with a 1 mm glass ﬁber             6e14% active chlorine for 24 h, followed by washing in pure water.
ﬁlter.
    The samples were analyzed using a Polymer Labs GPC-220 gel                 2.1.5. Energy Dispersive X-Ray Spectroscopy (EDS)
permeation chromatograph. The instrument was controlled by a                       EDS testing is performed inside the SEM instrument on the same
Dell computer system and contained three detectors: Precision                  samples and at the same time as SEM imaging. The Magellan SEM
Detector PD2040 (static light scattering-two angles of 15 and 90 ),          was equipped with an Oxford Instruments X-MAX EDS detector.
Viscotek 220 Differential Viscometer, and a Polymer Labs differ-               When the electrons used in the imaging process of the SEM interact
ential refractometer. The analysis of the light scattering data was            with the sample material, X-rays are generated, which have energies
performed using Precision Detectors software. The triple detection             speciﬁc to the types of atoms that compose the sample. EDS detects
   Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 6 of 12 PageID #: 117089

                                                     A. Imel et al. / Biomaterials 73 (2015) 131e141                                             135


these X-ray energies and provides information about the atomic                 the TEM method is described in the Supplementary Material. Results
composition of the sample [13,14]. Because EDS is performed in                 for the Obtryx control are the same as for Pinnacle. The darker re-
conjunction with SEM imaging, it is possible to select speciﬁc loca-           gions of the sample are amorphous and are more susceptible to
tions in the highly magniﬁed image of the sample and then use EDS              damage from oxidation than the lighter, crystalline regions. In order
to obtain composition information at that precise location.                    to obtain the lightedark contrast observed in this TEM image, the
   EDS was used to look for the presence of oxygen in poly-                    sample has been stained by exposure to ruthenium tetroxide (RuO4)
propylene ﬁbers, which would indicate that degradation due to                  vapors [15e20]. This stain is an oxygen containing compound, which
oxidation has occurred. In the explanted samples, in which bio-                reacts with the polypropylene material by oxidation chemistry
logical tissue is also present, EDS can be used to distinguish clean           similar to the oxidation of polypropylene in air or in the body [17].
polypropylene ﬁbers from biological tissue or ﬁbers coated with                The difference, however, is that the oxidizing stain carries along
biomaterial. We must base our conclusions related to ﬁber degra-               ruthenium metal that gets deposited at the site of oxidation and
dation on clean polypropylene ﬁbers and make sure we are not                   shows up as dark in the TEM imaging. Thus the amorphous regions
looking at biological ﬁlms coating the ﬁbers. Polypropylene ﬁbers              of the internal ﬁber structure are dark in the TEM image precisely
damaged by oxidation and biological material contain both carbon               because they are more susceptible to oxidation. The dappled texture
and oxygen; however, only biological materials contain nitrogen.               of this TEM image is consistent with the presence of crystalline and
The presence or absence (or near absence) of nitrogen as detected              amorphous regions. The size scale of the dark and light patches in
by EDS is the key discriminator between clean polypropylene ﬁbers              this TEM image is approximately 10 nm, consistent with what is
from which valid conclusions can be drawn or biomaterial covered               known about polyoleﬁn semicrystalline morphology [15].
ﬁber from which conclusions are less straightforward. To obtain a
good EDS signal we needed to increase SEM accelerating voltage to              3.1.3. FTIR of non-implanted mesh
3 kV and the beam current to 50 pA. This means that the images                     The FTIR spectra of non-implanted Pinnacle and Obtryx are
that accompany the EDS spectra show some charging (analogous to                given in Fig. 2A and B. For all seven polypropylene mesh samples
glare in optical photographs).                                                 the FTIR spectra are nearly identical to each other (see
                                                                               Supplementary Data, Figs. S2eS6) and to those of the four com-
3. Results                                                                     mercial isotactic polypropylene (Figs. S7eS10) and show the ab-
                                                                               sorption peaks expected for polypropylene (alkyl CeH stretching
3.1. Characterization of non-implanted polypropylene mesh, and                 peaks between about 2850 and 2960 cm1 and at 1450 and
polypropylene resins                                                           1375 cm1). There is no evidence of oxidation in these materials,
                                                                               which would be seen by a broad absorption peak centered around
3.1.1. SEM and EDS of non-implanted mesh                                       3400 cm1 for hydroxyl and hydroperoxide groups and peaks be-
    The Pinnacle exemplar (non-implanted) mesh was observed                    tween about 1700 and 1750 cm1 corresponding to ketones, alde-
from two locations: the central area (Pinnacle Control 1), and one of          hydes, and carboxylic acids.
the branches (Pinnacle Control 2).                                                 To conﬁrm that bleach cleaning of the explants did not cause
    Fig. 1A shows a representative SEM image from Pinnacle Control             oxidation of the specimens, we also carried out FTIR analysis of
2. The ﬁbers are clean and free of horizontal cracking. There are              bleach treated non-implanted Pinnacle (Fig. S11). Consistent with
rough spots and minor abrasions on the ﬁbers, which are not                    published literature (8) and the known chemical compatibility of
associated with oxidative degradation. The ﬁbers also display faint            polypropylene, no evidence of oxidation is seen and the spectrum is
striations along the length of the ﬁbers. These striations are char-           essentially identical to the spectrum obtained for non-implanted
acteristic of the bare polypropylene ﬁber surface. EDS spectra on              Pinnacle prior to the bleach treatment.
these PP ﬁbers show only one spectroscopic peak, corresponding to
carbon. Pure polypropylene is composed of only two elements -                  3.1.4. GPC of non-implanted mesh
carbon and hydrogen, but hydrogen produces no signal in EDS.                       GPC was used to characterize the average molecular weights
Thus, these spectra are consistent with pure polypropylene, which              and polydispersities of the polypropylene comprising the various
has not undergone oxidative degradation. The results for Pinnacle              non-implanted polypropylene meshes. The GPC chromatograms,
Control 1 are similar to those for Pinnacle Control 2.                         obtained in triplicate for the various meshes using differential
    Fig. 1B shows a representative SEM image from the Obtryx                   refractometry (DRI), a 15 light scattering detector, a 90 light
exemplar control. The ﬁbers are clean and free of horizontal                   scattering detector, and a viscosity detector, are shown in
cracking, and display faint striations along the length of the ﬁbers,          Fig. S12eS39. The high level of reproducibility of the GPC data
characteristic of the bare polypropylene ﬁber surface. Fig. 1C shows           obtained with the various detectors can be seen in these ﬁgures.
a region of the Obtryx control with an abraded region of ﬁber.                 The elution behavior of all seven of the polypropylene mesh
Fig. 1D shows an image of the same area as Fig. 1C but taken at the            exemplar materials is very similar, as seen in Figs. S40eS43, where
higher beam current and higher accelerating voltage conditions                 the 2nd runs of each are compared. The very similar nature of the
used for EDS. There are two numbered, boxed regions overlaid on                chromatograms show that the polypropylene molecules that make
this image, one on smooth ﬁber and one on the abraded region. EDS              up these seven meshes are very similar in their molecular weight
spectra were recorded for the material inside each of these boxes              characteristics.
and the results are shown in Fig. 1E and F. Both of these regions                  A comparison of calculated weight-average (Mw) and z-average
show only a carbon peak, no oxygen is detected. The absence of                 (Mz) molecular weights and polydispersity indices (Mw/Mn) of the
oxygen in the abraded region of the ﬁber shows that this type of               seven mesh materials is shown in Table 1.
damage is not associated with oxidative degradation.                               Mz and Mw values for all the resins are identical within exper-
                                                                               imental error. Number-average molecular weights for six of the
3.1.2. TEM of non-implanted mesh                                               seven samples are also identical within experimental error with
    Fig. S1 shows a TEM image of the internal structure of poly-               only Pinnacle showing a lower value (outside one standard devia-
propylene ﬁbers from the non-implanted Pinnacle control sample;                tion and just within two standard deviations from the mean for the
      Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 7 of 12 PageID #: 117090

136                                                   A. Imel et al. / Biomaterials 73 (2015) 131e141


seven samples). These small differences could reﬂect different lots             not prevented through use of antioxidants.
of Marlex polypropylene being used in their manufacture or vari-
ations in the processing conditions.                                            3.2. Characterization of explanted polypropylene mesh

3.1.5. TGA of non-implanted mesh                                                3.2.1. SEM and EDS results
    Commercial polypropylene resins almost always contain anti-                     SEM imaging of explanted PP-mesh samples showed various
oxidants to retard the well-known thermo-oxidative degradation                  degrees of cracking transverse to the ﬁber axis. We have deﬁned a
of polypropylene [4]. In order to determine whether or not the                  numerical scale to quantify the degree of visible transverse cracking
polypropylene used to make the various meshes contain antioxi-                  of the polypropylene ﬁbers: 0 (no cracking); 1 (a few small cracks);
dants, we compared their degradation behavior in air using TGA to               2 (numerous small cracks); 3 (signiﬁcant cracking); 4 (severe
that of four commercial polypropylene resins, which all contain                 cracking); 5 (very severe cracking). Examples of these different
various proprietary stabilizer packages. The TGA results, obtained              levels of damage are shown in the SEM images of Fig. 4.
in triplicate for the four commercial polypropylenes, Exxon Achieve
6936G1, Exxon PP3155, Metocene 500 MFR, and Metocene MF6504,                    3.4.3.4 XP-3: Short time explant Pinnacle, cracking level 0.
are shown in Figs. S44eS47, respectively. It can be seen from these             Fig. 5 shows representative SEM images of a Pinnacle mesh which
triplicate runs that, while the TGA results are highly reproducible             was explanted after 1 year and 7 months. The ﬁbers are mostly clean
for a particular sample in terms of the temperature at which                    of biological material and no horizontal cracking is evident. Fig. 5B is
degradation begins, they do show some run-to-run variability. This              a higher magniﬁcation view of a section of the ﬁeld of view of Fig. 5A.
likely reﬂects the fact that the dispersion of anti-oxidant in the                  Fig. 5C shows an image of the same region as Fig. 5B taken under
polymer is not completely homogeneous, resulting in some varia-                 conditions for EDS. Fig. 5D and E shows the EDS spectra taken from
tions in anti-oxidant content for the extremely small samples                   boxed Regions 1 and 2. Region 1 on the clean ﬁber shows peaks for
analyzed in TGA e typically about 3 mg.                                         carbon and oxygen indicating polypropylene that been damaged by
    Triplicate TGA runs of the seven polypropylene meshes are                   oxidation. Region 2 yields a spectrum with signiﬁcant nitrogen as
shown in Fig. S48eS54. As with the commercial polypropylene                     well as sodium, another element associated with biological mate-
resins, there is some run to run variability in these experiments, but          rial, but not with polypropylene. These ﬁndings demonstrate that
overall the degradation proﬁles for each sample are quite repro-                we are able to locate clean ﬁber in this sample and that oxidation of
ducible. An overlay of the ﬁrst TGA runs for all eleven poly-                   these ﬁbers has occurred even before horizontal cracks appear. We
propylenes (commercial resins and meshes) is shown in Fig. 3A.                  are able to use a combination of SEM imaging and EDS to clearly
    From Fig. 3A it is clear that the thermo-oxidative degradation              distinguish between PP-ﬁber and biological material.
behavior of six of the seven polypropylene meshes are very similar
to that of three of the four commercial polypropylene resins. Lynx              3.4.3.8 XP-7: Intermediate time explant Pinnacle, cracking level 4.
shows slightly better thermal stability than the other mesh sam-                Fig. 6 shows representative SEM images of a Pinnacle mesh
ples, which is surprising since all seven meshes are made from the              explanted after 3 years and 3 months. Fibers were found that were
same Marlex polypropylene. This could, again, reﬂect lot to lot                 largely clean of biological material and displayed severe horizontal
variations in Marlex or a change in the stabilizer package. Exxon               cracking. In Fig. 6C, the ﬁber on the left is clean of biological material
PP3155 is more stable than all the other polypropylene materials                while the ﬁber on the right is encrusted with biological material.
likely reﬂecting a different stabilizer package or increased con-                   Fig. 6D shows an image of the same region as Fig. 6C taken under
centration(s) of stabilizer(s).                                                 conditions for EDS. Fig. 6E and F shows the EDS spectra taken from
    To show the effect of anti-oxidant on the degradation of PP, we             boxed Regions 1 and 2. Region 1 on the clean ﬁber shows peaks for
compare the degradation behavior of Pinnacle mesh with that of                  carbon and oxygen indicating polypropylene that been damaged by
Pinnacle with the anti-oxidant removed (as described above).                    oxidation. A trace of nitrogen is also present indicating that a very
Fig. S55 shows triplicate TGA runs of Pinnacle without stabilizer,              small amount of biological material may be present, but not enough
and Fig. 3B compares the TGA behavior of Pinnacle with and with                 to obscure the polypropylene ﬁber surface. Region 2, on the
anti-oxidant. It can be seen in Fig. S55 that a small amount of mass            biomaterial coated ﬁber, yields a spectrum with signiﬁcant nitrogen
loss occurs on heating from room temperature to 150  C. This is due            and sodium consistent with biological material. These ﬁndings
to the loss of a small amount of residual TCB solvent that was used             show that we are able to locate clean ﬁber in this sample and that
during anti-oxidant removal process and which was not completely                oxidation of these ﬁbers has occurred and is accompanied by severe
eliminated by overnight vacuum drying at room temperature.                      horizontal cracking.
Thermo-oxidative degradation begins at about 200  C and is quite
reproducible in the three runs.                                                 3.4.3.11 XP-10: Long time explant Pinnacle, cracking level 3.
    The difference in thermo-oxidative stability between Pinnacle               Fig. 7DeF shows representative SEM images of a Pinnacle mesh
PP with and without anti-oxidant is clearly seen in Fig. 3B. The                explanted after 4 years and 5 months. Fibers were found that were
Pinnacle 2 Filters samples are those where the anti-oxidant was                 largely clean of biological material and displayed signiﬁcant hori-
removed, and the data are the same as in Fig. S55. The three                    zontal cracking.
Pinnacle runs represent the actual Pinnacle mesh as received with                   Fig. 7A shows an image of the same region as Fig. 7F taken under
anti-oxidant present, and the data are the same as in Fig. S51.                 conditions for EDS. Fig. 7B and C show the EDS spectra taken from
Whereas the PP samples without anti-oxidant start to thermo-                    boxed Regions 1 and 2. Region 1 on the clean ﬁber shows peaks for
oxidatively degrade at about 200  C, the Pinnacle with anti-                   carbon and oxygen indicating polypropylene that been damaged by
oxidant starts to degrade only at higher temperature (about                     oxidation. There is a trace amount of nitrogen present indicating
240  C). The effect of antioxidant is also to shift the entire thermo-         the presence of some biological material but not enough to obscure
oxidative degradation process to higher temperatures. Note that                 the view of the horizontally cracked polypropylene surface. Region
polypropylene always undergoes thermo-oxidative degradation in                  2 yields a spectrum with signiﬁcant nitrogen as well as some so-
these experiments; the effect of antioxidant is only to delay the               dium, consistent with the presence of biological material.
process. Likewise, the degradation of polypropylene exposed to an                   The complete SEM and EDS data for all 11 explanted samples are
oxidative environment, such as the human body, can be delayed but               given in the Supplementary Material (S56eS111).
    Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 8 of 12 PageID #: 117091

                                                                  A. Imel et al. / Biomaterials 73 (2015) 131e141                                                             137




Fig. 4. A) SEM image of polypropylene mesh ﬁbers with a cracking level 0 (no cracking). [Pinnacle Control 1]. B) SEM image of polypropylene mesh ﬁber with cracking level 1 (a few
small cracks) Cracks are visible near base of ﬁber in image. [XP-5]. C) SEM image of polypropylene mesh ﬁber with cracking level 2 (numerous small cracks) [XP-1]. D) SEM image of
polypropylene mesh ﬁber with cracking level 3 (signiﬁcant cracking) [XP-4]. E) SEM image of polypropylene mesh ﬁber with cracking level 4 (severe cracking) [XP-7]. F) SEM image
of polypropylene mesh ﬁber with cracking level 5 (very severe cracking) [XP-8].



    Four explanted specimens, all Pinnacles, were cleaned of re-                                The high level of reproducibility of the triplicate runs is evident
sidual biological material by soaking 24 h at room temperature in a                         from the blue curves. It is apparent from all the chromatograms
sodium hypochlorite solution and drying in a vacuum oven at room                            that the highest molecular weight components present in the non-
temperature. Their FTIR spectra are given in Fig. 2BeF. All four                            implanted Pinnacle (those appearing at the smallest retention
explants (XP-8, XP-3, XP-10, and XP-7) are Pinnacles. Clear signs of                        time) are lost upon implantation. The loss of the highest molecular
oxidation are seen in the FTIR spectra of all four implants as evi-                         weight components upon implantation is especially apparent with
denced by broad peaks centered around 3400 cm1 (hydroxyl and                               the light scattering and viscosity detectors, which are more sensi-
peroxide) and between 1700 and 1750 cm1 (carbonyl). These data                             tive to the higher molecular weight components in the sample.
are consistent with the study of Liebert et al. [5], who detected both                      Preferential degradation of the highest molecular weight polymer
hydroxyls and carbonyl in their infrared studies of polypropylene                           chains is expected for a random degradation process; since higher
ﬁlaments explanted from hamsters after various periods of time.                             molecular weight chains contain more bonds they are more likely
    The GPC chromatograms, obtained in triplicate for sample XP-3                           to be broken. The loss of high molecular weight components may
using differential refractometry, a 15 light scattering detector, a                        be quantiﬁed by comparing the weight-average molecular weights,
90 light scattering detector, and a viscosity detector, are shown in                       Mw, and z-average molecular weights, Mz, for the two materials.
Figs. S112eS115 in blue and compared with the corresponding GPC                             Using a triple detector analysis, which takes into account results
traces (in red) of non-implanted Pinnacle (Pinnacle was also run in                         from RI, LS, and viscosity detectors, the non-implanted Pinnacle has
triplicate but only a single trace is shown in these ﬁgures because of                      Mz ¼ 1,151,000 and Mw ¼ 388,000 while the XP-3 explanted
their high reproducibility and to avoid clutter in the ﬁgures).                             sample has Mz ¼ 648,000 and Mw ¼ 291,000. In addition, the
        Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 9 of 12 PageID #: 117092

138                                                              A. Imel et al. / Biomaterials 73 (2015) 131e141




Fig. 5. A) SEM of explanted Pinnacle Mesh ﬁbers [XP-3]. B) SEM of explanted Pinnacle Mesh ﬁbers [XP-3]. C) SEM image with regions selected for EDS. D) EDS Spectra from region 1
in C. E) EDS Spectra from region 2 in C


breadth of the molecular weight distribution is decreased for the                          chemical functionalities are oxygen containing products formed by
XP-3 sample as compared to the non-implanted Pinnacle (Mw/                                 the oxidative degradation of polypropylene. The oxidative degra-
Mn ¼ 5.97 (Mn is number-average molecular weight)) for Pinnacle                            dation of polypropylene is also known to cleave polymer chains
as compared to Mw/Mn ¼ 3.44 for XP-3. This is also indicative of a                         which reduces molecular weight and narrows the polydispersity of
chain scission process occurring during implantation; chain scis-                          the molecular weight distribution. GPC testing shows reductions in
sion by “visbreaking” is commonly used in the polypropylene in-                            z-average (Mz) and weight average (Mw) molecular weights and a
dustry to reduce the breadth of the molecular weight distribution                          narrowing in polydispersity (Mw/Mn) for the four explant samples
by selectively breaking longer chains [21]. Any random chain                               tested. These included both Obtryx and Pinnancle meshes and
degradation process will eventually yield a most probable molec-                           included short intermediate and implantation times.
ular weight distribution characterized by Mw/Mn ¼ 2 [22].                                      EDS also shows the presence of oxygen in all the explanted mesh
   The three other Pinnacle explants of adequate quantity for GPC                          samples. This oxidative degradation of explanted ﬁbers is accom-
analysis were also analyzed by SEC and the results are presented in                        panies by cracking transverse to the ﬁber axis as observed by SEM.
the Supplementary Materials (S116eS127). These materials also                              The cracking looks similar to that observed in previous SEM studies
showed clear evidence of chain scission: reduced Mz and Mw and                             of degraded, explanted PP ﬁbers from hernia and pelvic meshes
narrowing of the polydispersity upon implantation.                                         produced by a number of manufacturers [8e11]. Our results show
                                                                                           that cracking generally becomes progressively more severe with
4. Discussion                                                                              increasing length of implantation. Two out of four short time ex-
                                                                                           plants show no visible cracking of the ﬁbers, but EDS indicates that
   FTIR, SEM and EDS testing shows that the Pinnacle and Obtryx                            oxidative degradation has already started to occur. Clearly, signiﬁ-
non-implanted control meshes reveal no signs of degradation and                            cant oxidation damage occurs in the ﬁbers before the ﬁrst cracks
contain no oxygen, or only trace amounts, as one would expect                              become visible.
from the chemical structure of pure polypropylene, which contains                              These results are summarized in Table 2 and in Fig. 8.
no oxygen bearing chemical functionality.                                                      Collectively, the testing results provide a consistent picture of
   All the explanted samples, spanning the range from short to                             polypropylene mesh ﬁbers, which become oxidized upon implan-
long implant times, show the presence of oxygen in the poly-                               tation into the human body. This oxidation produces oxygen con-
propylene ﬁbers indicating that oxidation chemistry has occurred.                          taining chemical functionalities that are detected by FTIR and EDS.
FTIR shows peaks resulting from hydroxyl and hydroperoxide                                 All explanted samples show the presence of oxygen either by EDS,
groups and from ketone, aldehyde, and carboxylic acids. All of these                       FTIR, or a combination of the two. Oxidative degradation of the
   Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 10 of 12 PageID #: 117093

                                                               A. Imel et al. / Biomaterials 73 (2015) 131e141                                                       139




Fig. 6. A) SEM of explanted Pinnacle Mesh ﬁbers [XP-7]. B) SEM of explanted Pinnacle Mesh ﬁbers [XP-7]. C) SEM of explanted Pinnacle Mesh ﬁbers [XP-7]. D) SEM image with
regions selected for EDS. E) EDS Spectra from region 1 in D. F) EDS Spectra from region 2 in D.


polypropylene results in a decrease in polypropylene molecular                           organic molecules can be absorbed into the outer layers of implanted
weight, which is known to reduce the strength of the ﬁbers and can                       PP ﬁbers. His study has not shown, however, that this process is the
eventually lead to ﬁber failure. The degradation of the structure of                     direct cause of ﬁber degradation, although it very well could be a
the ﬁbers due to oxidation and reduction in molecular weight                             contributing factor that aids oxidation. In the last paragraph of the
eventually results in the appearance of horizontal cracking on the                       Discussion section of their paper Bracco et al. [8] try to explain their
ﬁber surfaces, which becomes more severe at longer implantation                          idea as to how absorption of small organic molecules could
times. This cracking is consistent with weakening of the implanted                       contribute to ﬁber degradation. The phenomenon that they are
ﬁbers. This overall picture of oxidative degradation of implanted PP                     trying to explain is well known to polymer scientists and is referred
ﬁbers is consistent with previous studies on explanted PP ﬁbers                          to as plasticization [23,24]. Plasticizers are small organic molecules
using the same and similar analytical techniques, as reviewed above.                     that are absorbed into a solid polymer and soften it. The mechanism
   Based on experiments in which degraded explant PP ﬁbers were                          of this softening involves increasing the free volume space in
only extracted with hexane (i.e. no bleach treatment to remove                           amorphous regions of a solid polymer structure. The amorphous
biological material), Bracco [8] postulated that the primary cause of                    regions of the PP semicrystalline structure are susceptible to plasti-
the cracked and degraded morphology of the PP ﬁbers was their                            cization by absorption of the types of biological, small organic mol-
absorption of small organic molecules of biological origin including                     ecules that Bracco observed. In particular esteriﬁed fatty acids are
cholesterol, squalene, and esteriﬁed fatty acids. Subsequent re-                         well known to plasticize polymers [25e27]. It is likely that an in-
searchers (Clave [11]; Lefranc [12]) have mentioned Bracco's small                       crease in free volume of the amorphous regions of implanted PP ﬁ-
organic molecule hypothesis but have generally attributed degra-                         bers due to plasticization from the absorption of small, biological
dation of the explanted PP ﬁbers primarily to oxidation. It is our                       organic molecules facilitates increased penetration into the PP ﬁbers
opinion that Bracco has shown that some small, biologically derived                      by oxygen and other oxidizing chemical species, thus accelerating PP
       Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 11 of 12 PageID #: 117094

140                                                               A. Imel et al. / Biomaterials 73 (2015) 131e141




Fig. 7. A) SEM image of XP-10 with regions selected for EDS. B) EDS Spectra from region 1 in Figure 13A. C) EDS Spectra from region 2 in Fig. 7A. D) SEM of explanted Pinnacle Mesh
ﬁbers [XP-10]. E) SEM of explanted Pinnacle Mesh ﬁbers [XP-10]. F) SEM of explanted Pinnacle Mesh ﬁbers [XP-10].




ﬁber degradation due to oxidation.                                                          oxidizing species and ﬁnally the concentration falls below a level
                                                                                            required to protect the polymer and oxidative degradation occurs
5. Conclusions                                                                              [28]. This degradation is accompanied by a decrease in mechanical
                                                                                            properties (embrittlement, loss of mass, decreased melting tem-
   The overall degradation process of PP pelvic meshes may be                               perature, reduced compliance) of the polypropylene [9,28]. In
summarized as follows. The implant causes increased activity by                             particular, the surface and amorphous regions of the polypropylene
oxidative enzymes in the vicinity of the implant. This leads to an                          are selectively degraded, resulting initially in cracks and, on longer
oxidative degradation process that is evidenced by appearance of                            exposure, fragmentation of the implant. In Figs. S102 and S103 the
hydroxyl and then carbonyl groups in the polypropylene, as                                  fact that the cracks actually penetrate into the body of the ﬁber is
observed by infrared spectra. There is accompanying degradation of                          very evident. If a crack penetrates an entire ﬁber, then by deﬁnition
the polypropylene molecular weight, and this process may be                                 the ﬁber is broken. Our SEM images (Fig. 4E and F, S74, S87, S91)
delayed, but not prevented, by the presence of antioxidants in the                          show broken ﬁber ends in conjunction with surface cracking.
polypropylene. Antioxidants are preferentially consumed by the                              Cracks, such as those visible in Fig. S103, result in a stress
   Case 2:12-md-02326 Document 8365-2 Filed 11/18/19 Page 12 of 12 PageID #: 117095

                                                                    A. Imel et al. / Biomaterials 73 (2015) 131e141                                                             141

Table 2
Summary of testing results.

 Sample                 Length of time     Implant time     Model           Cracking observed      Oxidation in ﬁbers   Oxidation in ﬁbers    Mz from      Mw from      Mw/Mn
                        implanted          Classiﬁcation                    by SEM                 observed by EDS      observed by FTIR      GPC          GPC          from GPC

 Obtryx Control         e                  None                             0                      no                   no                    1,030,000    377,000      4.26
 Pinnacle Control 1     e                  None                             0                      trace amounts        no                    1,151,000    388,000      5.97
 Pinnacle Control 2     e                  None                             0                      no                   not   tested
 XP-1                   1 YR, 4 MOS.       Short            Obtryx Halo     2                      yes                  not   tested
 XP-2                   1 YR, 6.5 MOS.     Short            Pinnacle        0                      yes                  not   tested
 XP-3                   1 YR, 7 MOS.       Short            pinnacle        0                      yes                  yes                   648,000      291,000      3.44
 XP-4                   1 YR, 10 MOS.      Short            Pinnacle        3                      yes                  not   tested
 XP-5                   2 YRS, 2.5 MOS.    Intermediate     Pinnacle        1                      yes                  not   tested
 XP-6                   2 YRS, 11 MOS.     Intermediate     Pinnacle        0                      yes                  not   tested
 XP-7                   3 YRS, 3 MOS.      Intermediate     Pinnacle        4                      yes                  yes                   847,000      344,000      3.95
 XP-8                   4 YRS, 1 MO.       Long             Pinnacle        5                      not tested           yes                   735,000      326,000      3.53
 XP-9                   4 YRS, 4 MOS.      Long             Pinnacle        4                      yes                  not   tested
 XP-10                  4 YRS, 5 MOS.      Long             Pinnacle        3                      yes                  yes                   742,000      314,000      3.91
 XP-11                  4 YRS, 9 MOS.      Long             Obtryx Halo     5                      yes                  not   tested



                                                                                               [8] P. Bracco, V. Brunella, L. Trossarelli, A. Coda, F. Botto-Micca, Comparison of
                                                                                                   polypropylene and polyethylene terephthalate (Dacron) meshes for abdom-
                                                                                                   inal wall hernia repair: A chemical and morphological study, Hernia 9 (2005)
                                                                                                   51e55.
                                                                                               [9] C.R. Costello, S.L. Bachman, B.J. Ramshaw, S.A. Grant, Materials Characteriza-
                                                                                                   tion of Explanted Polypropylene Hernia Meshes, J. Biomed. Mater Res. Part B
                                                                                                   Appl. Biomat 83 (2007) 44e49.
                                                                                              [10] C.R. Costello, S.L. Bachman, S.A. Grant, D.S. Cleveland, T.S. Loy, B.J. Ramshaw,
                                                                                                   Characterization of Heavyweight and Lightweight Polypropylene Prosthetic
                                                                                                   Mesh Explants from a Single Patient, Surg. Innov. 14 (2007) 168e176.
                                                                                              [11] A. Clave, H. Yahi, J.-C. Hammon, S. Montanari, P. Gounon, H. Clave, Poly-
                                                                                                   propylene as a Reinforcement in Pelvic Surgery is Not Inert: Comparative
                                                                                                   Analysis of 100 Explants, Int. Urogynecol. J. 21 (2010) 261e270.
                                                                                              [12] Olivier Lefranc, Yves Bayon, Suzelei Montanari, Philippe Gravagna,
                                                                                                   Michel The  rin, Reinforcement Materials in Soft Tissue Repair: Key Parameters
                                                                                                   Controlling Tolerance and Performance e Current and Future Trends in Mesh
                                                                                                   Development, New Tech. Genit. Prolapse Surg. (2011), http://dx.doi.org/
                                                                                                   10.1007/978-1-84882-136-1_25.
                                                                                              [13] J.I. Goldstein, D.E. Newbury, P. Echlin, D.C. Joy, A.D. Romig Jr., C.E. Lyman,
                                                                                                   C. Fiori, E. Lifshin, Scanning Electron Microscopy and X-ray Microanalysis: A
                                                                                                   Text for Biologists, Materials Scientists, and Geologists, second ed., 1992.
                                                                                                   Chapters 5e9.
             Fig. 8. Cracking seversity as a function of implanted time.
                                                                                              [14] M.J. Dykstra, Biological Electron Microscopy: Theory, Techniques, and Trou-
                                                                                                   bleshooting, 1992, p. 236.
                                                                                              [15] J.X. Li, W.L. Cheung, RuO4 Staining and Lamellar Structure of a- and b-PP,
concentration and thus weaken the ﬁber, resulting in a tendency for                                J. Appl. Polym. Sci. 72 (1999) 1529e1538.
cracks to deepen and ﬁbers to fail. Costello (Reference 10) discusses                         [16] G.M. Brown, J.H. Butler, New method for the characterization of domain
                                                                                                   morphology of polymer blends using ruthenium tetroxide staining and low
PP ﬁber fragmentation as a result of implantation.                                                 voltage scanning electron microscopy (LVSEM), Polymer 38 (1997)
                                                                                                   3937e3945.
Acknowledgments                                                                               [17] John S. Trent, Jerry I. Scheinbeim, R. Peter, Couchman Ruthenium Tetraoxide
                                                                                                   Staining of Polymers for Electron Microscopy, Macromolecules 16 (1983)
                                                                                                   589e598.
    This study was initially conducted in litigation and sponsored by                         [18] S. Hong, A.A. Bushelman, W.J. MacKnight, S.P. Gido, D.J. Lohse, L.J. Fetters,
claimants against Boston Scientiﬁc Corporation.                                                    Morphology of semicrystalline block copolymers: polyethylene-b-atactic-
                                                                                                   polypropylene, Polymer 42 (2001) 5909e5914.
                                                                                              [19] J.H. Lee, M.L. Ruegg, N.P. Balsara, Y. Zhu, S.P. Gido, R. Krishnamoorti, M. Kim,
Appendix A. Supplementary data                                                                     Phase Behavior of Highly Immiscible Polymer Blends Stabilized by Balanced
                                                                                                   Surfactants, Macromolecules 36 (2003) 6537e6548.
                                                                                              [20] Shujun Chen, Souvik Nandi, H. Henning Winter, Samuel P. Gido, Oriented
   Supplementary data related to this article can be found at http://
                                                                                                   lamellar structure and pore formation mechanism in CSX-processed porous
dx.doi.org/10.1016/j.biomaterials.2015.09.015.                                                     high-density polyethylene, Macromolecules 39 (2006) 2849e2855.
                                                                                              [21] C. Grein, Toughness of Neat, Rubber Modiﬁed and Filled and Nucleated
                                                                                                   Polypropylene: From Fundamentals to Applications. In Intrinsic Mobility and
References
                                                                                                   Toughness of Polymers II, Adv. Polym. Sci. 188 (2005) 43e104.
                                                                                              [22] P.J. Flory, Principles of Polymer Chemistry, Cornell University Press, Ithaca,
 [1] F.C. Usher, J. Ochsner, L.L. Tuttle, Use of Marlex mesh in the repair of incisional           1953, p. 321.
     hernias, Am. Surg. 24 (1958) 969e974.                                                    [23] I.M. Ward, Mechanical Properties of Solid Polymers, 2nd Edition, John Wiley
 [2] B. Ratner, A.S. Hoffman, F.J. Schoen, J.E. Lemons, Biomaterials Science, Aca-                 and Sons, New York, 1983, p. 174.
     demic Press, 1996.                                                                       [24] J.J. Aklonis, W.J. MacKnight, Introduction to Polymer Viscoelasticity, second
 [3] D.F. Williams, Biodegradation of surgical polymers, J. Mater Sci. 17 (1982)                   ed., John Wiley and Sons, New York, 1983, pp. 64e65.
     1233e1246.                                                                               [25] Frank P. Greenspan, Ralph J. Gall, Epoxy Fatty Acid Ester Plasticizers, Ind. Eng.
 [4] C. Vasile, Degradation and Decomposition, in: Handbook of Polyoleﬁns, 2000.                   Chem. 45 (1953) 2722e2726.
     Ch. 17.                                                                                  [26] Frank P. Greenspan, Ralph J. Gall, Epoxy Fatty Acid Ester Plasticizers. Prepa-
 [5] T.C. Liebert, R.P. Chartoff, S.L. Cosgrove, R.S. McCluskey, Subcutaneous Im-                  ration and Properties, J. Am. Oil Chem. Soc. 33 (1956) 391e394.
     plants of Polypropylene, J. Biomed. Mater Res. 10 (1976) 939e951.                        [27] E.M. Sadek, A.M. Motawie, A.M. Hassan, E.A. Gad, Synthesis and evaluation of
 [6] F.C. Usher, J. Ochsner, L.L. Tuttle, Use of Marlex mesh in the repair of incisional           some fatty esters as plasticizers and fungicides for poly(vinyl acetate) emul-
     hernias, Am. Surg. 24 (1958) 969e974.                                                         sion, J. Chem. Technol. Biotechnol. 63 (2) (1995) 160e164.
 [7] L. Costa, M.P. Luda, L. Trossarelli, E.M. Brach del Prever, M. Crova, P. Gallinaro,      [28] C. Vasile, Degradation and Decomposition, in: C. Vasile (Ed.), Handbook of
     In vivo UHMWPE biodegradation of retrieved prosthesis, Biomaterials 19                        Polyoleﬁns, second ed., Marcel Dekker, , New York, 2000. Ch. 20.
     (1998) 1371e1385.
